Citation Nr: 1012409	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-31 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Entitlement to service connection for esophagitis.

Entitlement to service connection for hiatal hernia.

Entitlement to service connection for a cardiovascular 
disability, to include hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
November 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction over this claim is now 
with the RO in Honolulu, Hawaii.

The issue of service connection for a cardiovascular 
disability, to include hypertension, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In a January 2010 Videoconference hearing before the 
undersigned Veterans Law Judge, prior to the promulgation of 
a decision in the appeal, the Veteran expressed his desire 
to withdraw the appeals for service connection for 
esophagitis and a hiatal hernia.


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b) (2009).

The record reflects that during a Videoconference hearing 
before the undersigned Veterans Law Judge, the Veteran 
testified that he was withdrawing the appeals for service 
connection for esophagitis and hiatal hernia.  Hearing 
transcript at 2.

The Board finds that this testimony on the record qualifies 
as a valid withdrawal of the issues of entitlement to 
service connection for esophagitis and hiatal hernia.  See 
38 C.F.R. § 20.202.  Accordingly, these claims will be 
dismissed.

ORDER

The appeals of the denial of service connection for 
esophagitis and hiatal hernia are dismissed.


REMAND

At the outset, the Board acknowledges the RO's development 
in this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the delay, a remand is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1)whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or 
evidence establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  

With respect to the third factor, whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability, the Court has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Numerous service treatment records have indicated the 
Veteran's blood pressure at the time of the treatment and/or 
examination.  Relevant in-service blood pressures are as 
follows: August 1970: 136/84; June 1973: 146/88; March 1977: 
160/90; January 1984: 130/78; December 1984: 138/76; April 
1987: 108/64; July 1987: 124/90; February 1988: 125/70; 
August 1988: 118/82; November 1988: 126/76 ; November 1988: 
120/80; November 1988: 133/85; December 1988: 143/88; 
September 1989: 134/74; February 1990: 130/67.

The Veteran also has extensive VA outpatient treatment 
reports providing competent evidence of a current 
cardiovascular disability, including hypertension.  Given 
the low threshold as discussed in McLendon, there are 
indications, of an association between a disability 
demonstrated after service and the Veteran's military 
service.  Hence, a VA examination should be afforded to the 
Veteran for the claimed condition.


Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine whether he 
currently has a cardiovascular 
disability, to include hypertension, 
and if so, to ascertain the etiology of 
his current cardiovascular disability.  
The claims folder must be made 
available to and reviewed by the 
examiner and the examiner must annotate 
the examination report that the claims 
folder was reviewed.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.

The examiner should provide a diagnosis 
for any cardiovascular disability found 
on examination and state the medical 
basis and underlying pathology for any 
disability found.  The examiner is to 
opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that any currently diagnosed 
cardiovascular disability had its onset 
during active service or is related to 
any in-service injury or disease?

If the Veteran does not have a 
diagnosed cardiovascular disability, 
the examiner should so state.

A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading 
to the determination or opinion.

2.	Then, readjudicate the Veteran's claim, 
with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision, with 
respect to the claim, remains adverse 
to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


